[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This proceeding is an unopposed motion to strike a counterclaim for apportionment pursuant to § 52-102b of the General Statutes. The CT Page 14916 judges of the Superior Court are split as to whether a defendant may bring an apportionment claim against a plaintiff. The court is persuaded by the reasoning in Algea v. Barnett, Superior Court, judicial district of Fairfield at Bridgeport, Docket No. 334396 (July 17, 1997, SKolnick,J.) (20 Conn. L.Rptr. 100), and concludes that § 52-102b does not allow a defendant to apportion liability with one who is already a party to the action. See also Rubbak v. Thompson, Superior Court, judicial district of Stamford-Norwalk at Stamford, Docket No. 180009 (April 6, 2001, Lewis, J.) (29 Conn. L.Rptr. 316), and cases cited therein. Accordingly, the seventh special defense of the "Second Amended Answer and Special Defenses of Defendants, Michael Ludwig, Sr., Corrine Ludwig and Michael Ludwig, Jr." and the accompanying prayer for relief are hereby stricken.1 The plaintiff also requests that all references to the Ludwigs as "counter-claimants" in their other special defenses should be stricken. This, however, is not a proper request on a motion to strike.2
Moraghan, J.T.R.